DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Leon Radomsky (Reg. No. 43,445) on Jan. 6, 2022.
3.	The application has been amended as follows:
	Amend claim 13, including insertion, as follows:
	
	13. (Currently Amended) A method of forming a three-dimensional memory device, comprising:
	forming an alternating stack of insulating layers and sacrificial material layers over a substrate;
	forming memory openings through the alternating stack in a memory array region;
	forming memory opening fill structures in the memory openings;
, wherein the support pillar structures comprise first support pillar structures and second support pillar structures;
	forming via cavities in the contact region by performing anisotropic etch processes, wherein the first support pillar structures of the support pillar structures are not etched by the anisotropic etch processes, and top portions of the second support pillar structures of the support pillar structures are etched by the anisotropic etch processes;
	forming sacrificial via fill structures in the via cavities;
	replacing the sacrificial material layers with electrically conductive layers;
	forming voids in volumes of the via cavities by removing the sacrificial via fill structures;
	forming tubular dielectric spacers on sidewalls of the via cavities; and
	forming contact via structures in remaining volumes of the via cavities on an inner sidewall of a respective one of the tubular dielectric spacers and directly on a top surface of a respective one of the electrically conductive layers.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0229125.  The improvement comprises: laterally-isolated contact via assemblies located in the contact region, a contact via structure contacting a top surface of a respective one of the electrically conductive layers and a tubular dielectric spacer laterally surrounding the contact via structure, wherein the support pillar structures comprise: first support pillar structures that vertically extend through each layer within the alternating stack; and second support pillar structures that are shorter than the first support pillar structures and contacting a respective one of the laterally-isolated contact via assemblies.
	In re claim 13, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0229125. The improvement comprises: forming via cavities in the contact region by performing anisotropic etch processes, wherein first support pillar structures of the support pillar structures are not etched by the anisotropic etch processes, and top portions of the second support pillar structures of the support pillar structures are etched by the anisotropic etch processes; forming sacrificial via fill structures in the via cavities; forming voids in volumes of the via cavities by removing the sacrificial via fill structures; forming tubular dielectric spacers on sidewalls of the via cavities; and forming contact via structures in remaining volumes of the via cavities on an inner sidewall of a respective one of the tubular dielectric spacers and directly on a top surface of a respective one of the electrically conductive layers.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Applicant’s arguments, submitted on 12/27/21, have been fully considered and are persuasive.  The rejection, as set forth in the previous office action, has been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 6, 2022



/HSIEN MING LEE/